       Case 4:19-cv-08162-YGR Document 99 Filed 06/11/21 Page 1 of 9




 1 Cyrus M. Sanai, SB#150387
   SANAIS
 2 9440 Santa Monica Boulevard, Suite 301
   Beverly Hills, California, 90210
 3 Telephone: (310) 717-9840
   cyrus@sanaislaw.com
 4
 5
 6
 7
 8     UNITED STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF
                              CALIFORNIA
 9
10   CYRUS SANAI, an individual,                 )    Case No. 19-CV-08162-YGR
                                                 )
11                     Plaintiff,                )    EXHIBITS TO PLAINTIFF’s
           vs.                                   )    MOTION PURSUANT TO FED. R.
12                                               )    CIV. P. 60(B)(4) AND FED. R. CIV. P.
     ALEX KOZINSKI, in his personal              )    60(B)(1) FOR RELIEF FROM
13   capacity; CATHY CATTERSON, in her           )    ORDER OF JUNE 7, 2021, DOCKET
     personal capacity; THE JUDICIAL             )    NO. 96, AND ORDER OF MAY 24,
14   COUNCIL OF THE NINTH CIRCUIT,               )    2021, DOCKET NO. 89
     an administrative agency of the United      )
15   States; MOLLY DWYER, in her                 )
     official capacity; SIDNEY THOMAS,           )
16   in his official and personal capacities;    )    Complaint Filed: December 17, 2019
     PROCTOR HUG JR., in his personal            )
17   capacity; M. MARGARET                       )
     MCKEOWN, in her personal capacity;          )
18   RONALD M. GOULD, in his personal            )
     capacity; JOHNNIE B. RAWLINSON,             )
19   in her personal capacity; AUDREY B.         )
     COLLINS, in her personal capacity;          )
20   IRMA E. GONZALEZ, in her personal           )
     capacity; ROGER L. HUNT, in his             )
21   personal capacity; TERRY J. HATTER          )
     JR., in his personal capacity; ROBERT       )
22   H. WHALEY, in his personal capacity;        )
     THE JUDICIAL COUNCIL OF                     )
23   CALIFORNIA, an administrative               )
     agency of the State of California; and      )
24   DOES 1-10, individuals and entities         )
     whose identities and capacities are         )
25   unknown;

26   Defendants.

27
28
                                                -1-
                                         EXHIBITS
  Case 4:19-cv-08162-YGR Document 99 Filed 06/11/21 Page 2 of 9




                          EXHIBIT A


Order of January 17, 2017, Morris v. Sandoval, Case No. 12-cv-
                  06132-JD, Docket No. 227
                                          Case
                                          Case 4:19-cv-08162-YGR
                                               3:12-cv-06132-JD Document
                                                                 Document227
                                                                          99 Filed
                                                                             Filed 01/17/17
                                                                                   06/11/21 Page
                                                                                            Page 13 of
                                                                                                    of 49




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    CONDALEE MORRIS,                                     Case No. 12-cv-06132-JD
                                                       Plaintiff,
                                   8
                                                                                             ORDER DENYING MOTION FOR
                                                v.                                           RELIEF FROM JUDGMENT;
                                   9
                                                                                             GRANTING MOTION FOR
                                  10    D. SANDOVAL, et al.,                                 PROTECTIVE ORDER
                                                       Defendants.                           Re: Dkt. Nos. 214, 216, 221
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          This is a civil rights case filed by a state prisoner. Counsel that had been found by the

                                  14   Court withdrew from this case and plaintiff again proceeds pro se. Plaintiff has filed a motion for

                                  15   relief from a final judgment pursuant to Fed. R. Civ. P. 60(b) and defendants have filed a motion

                                  16   for a protective order.

                                  17          RECONSIDERATION

                                  18          Plaintiff’s motion seeks relief from a judgment in another case and in this case. Plaintiff

                                  19   filed the motion in the other case, Morris v. Koh, Case No. 16-cv-0581 JD, which was denied on

                                  20   November 18, 2016. Plaintiff’s motion with respect to that action is denied. Because this case

                                  21   continues and there is no final judgment, the Rule 60(b) motion is denied. To the extent plaintiff

                                  22   seeks reconsideration of prior orders in this case, it is also denied.

                                  23          No pre-judgment motion for reconsideration under Local Rule 7-9 may be brought without

                                  24   leave of court. See Civil L.R. 7-9(a). The moving party must specifically show: (1) that at the

                                  25   time of the motion for leave, a material difference in fact or law exists from that which was

                                  26   presented to the court before entry of the interlocutory order for which the reconsideration is

                                  27   sought, and that in the exercise of reasonable diligence the party applying for reconsideration did

                                  28   not know such fact or law at the time of the interlocutory order; or (2) the emergence of new
                                          Case
                                          Case 4:19-cv-08162-YGR
                                               3:12-cv-06132-JD Document
                                                                 Document227
                                                                          99 Filed
                                                                             Filed 01/17/17
                                                                                   06/11/21 Page
                                                                                            Page 24 of
                                                                                                    of 49




                                   1   material facts or a change of law occurring after the time of such order; or (3) a manifest failure by

                                   2   the court to consider material facts which were presented to the court before such interlocutory

                                   3   order. See Civil L.R. 7-9(b).

                                   4           Plaintiff has failed to meet his burden for reconsideration. To the extent plaintiff seeks to

                                   5   amend his complaint and request discovery, summary judgment was decided on June 11, 2014,

                                   6   and this case is proceeding to trial. It is long past the time for amendment. Plaintiff has not

                                   7   shown why more discovery is required two years after the summary judgment order and especially

                                   8   as discovery was reopened when plaintiff was appointed counsel and plaintiff’s attorney engaged

                                   9   in additional discovery. The motion for reconsideration is denied.

                                  10           To the extent that plaintiff seeks discovery regarding the finances of the defendants, the

                                  11   request is denied. Plaintiff’s request for the bank accounts, tax returns, property ownership

                                  12   records, income statements, and insurance policies of the defendants is unduly intrusive and
Northern District of California
 United States District Court




                                  13   completely irrelevant to this action.

                                  14           Plaintiff’s request for a settlement conference before the undersigned judge is denied. Two

                                  15   prior settlement conferences were held before Magistrate Judge Vadas, one while plaintiff was pro

                                  16   se and one while plaintiff was represented by counsel. The case did not settle either time. This

                                  17   judge is presiding over the merits of the case and a settlement conference with him is not

                                  18   appropriate. However, plaintiff and defendants may continue settlement discussions.

                                  19           PROTECTIVE ORDER

                                  20           Defendants seek that certain documents provided in discovery to plaintiff’s counsel that

                                  21   were “Confidential-Attorney’s Eyes Only” be returned and not provided to plaintiff. As a general

                                  22   rule, the public is permitted access to litigation documents and information produced during

                                  23   discovery. In the Matter of Roman Catholic Archbishop, 661 F.3d 417, 424 (9th Cir. 2011).

                                  24   Under Rule 26 of the Federal Rules of Civil Procedure, however, “[t]he court may, for good cause,

                                  25   issue an order to protect a party or person from annoyance, embarrassment, oppression, or undue

                                  26   burden or expense.” Id. (quoting Fed. R. Civ. P. 26(c)(1)). The party opposing the disclosure has

                                  27   the burden of proving “good cause,” which requires a showing that specific prejudice or harm will

                                  28   result if the protective order is not granted. Id.
                                                                                            2
                                          Case
                                          Case 4:19-cv-08162-YGR
                                               3:12-cv-06132-JD Document
                                                                 Document227
                                                                          99 Filed
                                                                             Filed 01/17/17
                                                                                   06/11/21 Page
                                                                                            Page 35 of
                                                                                                    of 49




                                   1          A court considering a motion for continuation of a protective order must proceed in two

                                   2   steps. First, it must determine whether particularized harm will result from disclosure of

                                   3   information to the public. Id. at 424. Second, if the court concludes that such harm will result

                                   4   from disclosure of the discovery documents, then it must proceed to balance the public and private

                                   5   interests to decide whether maintaining a protective order is necessary. Id. at 424 & n.5.

                                   6          Defendants seek a protective order regarding documents that are post order from the prison

                                   7   that reveal work schedules for staff and movement scheduled for correctional officers. If plaintiff

                                   8   or other prisoner became aware of work and movement schedules of correctional officers the

                                   9   safety and security of the prison could be in jeopardy. Inmates would know when and where to

                                  10   carry out illegal or dangerous activities. Plaintiff has not addressed in his response why these

                                  11   documents are necessary nor has he addressed the safety concerns. The Court finds that

                                  12   defendants have met their burden and the protective order is granted.
Northern District of California
 United States District Court




                                  13          CONCLUSION

                                  14          1. Plaintiff’s motion for relief from a final judgment (Docket Nos. 214, 221) is DENIED.

                                  15          2. Defendants’ motion for a protective order (Docket No. 216) is GRANTED and

                                  16   plaintiff’s withdrawing counsel shall return the relevant documents, Bates stamped AG6545 to

                                  17   AG6586, to defendants and not produce them to plaintiff.

                                  18          3. Plaintiff’s requests for discovery and settlement are DENIED as discussed above.

                                  19          3. The Clerk shall forward this order to plaintiff’s former counsels at McKool Smith

                                  20   Hennigan P.C.: Courtland Reichman, Jennifer Estremera and Vandya Swaminathan.

                                  21          IT IS SO ORDERED.

                                  22   Dated: January 17, 2017

                                  23

                                  24
                                                                                                    JAMES DONATO
                                  25                                                                United States District Judge
                                  26
                                  27

                                  28
                                                                                         3
                                          Case
                                          Case 4:19-cv-08162-YGR
                                               3:12-cv-06132-JD Document
                                                                 Document227
                                                                          99 Filed
                                                                             Filed 01/17/17
                                                                                   06/11/21 Page
                                                                                            Page 46 of
                                                                                                    of 49




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                        CONDALEE MORRIS,
                                   4                                                          Case No. 12-cv-06132-JD
                                                       Plaintiff,
                                   5
                                                v.                                            CERTIFICATE OF SERVICE
                                   6
                                        D. SANDOVAL, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9
                                              I, the undersigned, hereby certify that I am an employee in the Office of the Clerk, U.S.
                                  10
                                       District Court, Northern District of California.
                                  11

                                  12
Northern District of California




                                              That on January 17, 2017, I SERVED a true and correct copy(ies) of the attached, by
 United States District Court




                                  13
                                       placing said copy(ies) in a postage paid envelope addressed to the person(s) hereinafter listed, by
                                  14
                                       depositing said envelope in the U.S. Mail, or by placing said copy(ies) into an inter-office delivery
                                  15
                                       receptacle located in the Clerk's office.
                                  16

                                  17   Condalee Morris ID: #:V96203
                                       Calif. State Prison, Sacramento
                                  18   P.O. Box 290066
                                       Represa, CA 95671
                                  19

                                  20

                                  21   Dated: January 17, 2017

                                  22
                                                                                          Susan Y. Soong
                                  23                                                      Clerk, United States District Court
                                  24

                                  25
                                                                                          By:________________________
                                  26                                                      LISA R. CLARK, Deputy Clerk to the
                                  27                                                      Honorable JAMES DONATO

                                  28
                                                                                          4
  Case 4:19-cv-08162-YGR Document 99 Filed 06/11/21 Page 7 of 9




                          EXHIBIT B

Order of September 12, 2016, Gardner v. Chevron Capital Corp,
           Case No. 15-cv-01514-JD, Docket No. 64
                                            Case
                                             Case4:19-cv-08162-YGR
                                                  3:15-cv-01514-JD Document
                                                                    Document64
                                                                             99 Filed
                                                                                 Filed09/12/16
                                                                                       06/11/21 Page
                                                                                                 Page18ofof29




                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       HONG JACQUELINE NGUYEN                           Case No. 15-cv-01514-JD
                                           GARDNER,
                                   8                   Plaintiff,                           ORDER DENYING
                                   9                                                        RECONSIDERATION
                                                v.
                                  10                                                        Re: Dkt. No. 61
                                           CHEVRON CAPITAL CORPORATION,
                                  11                   Defendant.
                                  12
Northern District of California
 United States District Court




                                  13           Plaintiff has filed a “motion for reconsideration of order of dismissal per F.R.C.P. Rule

                                  14   60(b).” Dkt. No. 61. The motion is procedurally improper as a motion for reconsideration under

                                  15   Civil Local Rule 7-9, both because it did not follow the requirements of that rule and because

                                  16   motions for reconsideration are unavailable at this stage of the litigation. See Civil L.R. 7-9(a).

                                  17           The motion is also improper for relief from a final judgment or order under Rule 60(b) of

                                  18   the Federal Rules of Civil Procedure. Plaintiff cites as her only ground for relief that she

                                  19   “mistakenly believed she would be granted leave to amend if she lost the . . . motion to dismiss.”

                                  20   Dkt. No. 61 at 3. The record shows, however, that the Court expressly stated that plaintiff had one

                                  21   final opportunity to amend her complaint to state a claim after multiple failed attempts. See Dkt.

                                  22   No. 38 (“The Court further informs defense counsel that it will likely dismiss the complaint, but

                                  23   will grant plaintiff one final chance to amend.”);1 Dkt. No. 40 at 2 (“Plaintiff must file any

                                  24   amended complaint by January 6, 2016, and it must contain non-conclusory, factual allegations of

                                  25   the kind described in the 9-point list the Court included in its prior order of August 27, 2015. See

                                  26
                                       1
                                  27     The Court directed this observation to defense counsel only, because plaintiff’s counsel failed to
                                       appear for a noticed hearing and case management conference. Dkt. No. 39. But plaintiff’s
                                  28   counsel could and should have seen this on the Court’s ECF docket after missing the proceeding
                                       (for which he was subsequently sanctioned in the amount of $300).
                                          Case
                                           Case4:19-cv-08162-YGR
                                                3:15-cv-01514-JD Document
                                                                  Document64
                                                                           99 Filed
                                                                               Filed09/12/16
                                                                                     06/11/21 Page
                                                                                               Page29ofof29




                                   1   Dkt. No. 25 at 2-3. If plaintiff again fails to do so, the Court will dismiss the complaint with

                                   2   prejudice.”) (emphasis added). As the last excerpt from the Court’s dismissal order makes clear,

                                   3   the Court further gave plaintiff considerable guidance in this case about the deficiencies in her

                                   4   complaint. See, e.g., Dkt. No. 25.

                                   5          Because plaintiff has failed to establish any sufficient ground for relief under Rule 60(b),

                                   6   her motion is denied. The Court also terminates the version of the motion that was inexplicably

                                   7   filed by the plaintiff herself (pro se), which is substantively identical to the version filed by her

                                   8   counsel. Dkt. No. 62.

                                   9          IT IS SO ORDERED.

                                  10   Dated: September 12, 2016

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                      JAMES DONATO
                                  13                                                                  United States District Judge
                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           2
